        Case 2:12-cv-00085-ABJ Document 246 Filed 09/18/19 Page 1 of 6


                                                                 FlLtU
                                                           U.5. Oiy-RlP I COU:.
                                                          district Or fe-TCrTr,-,.
                                                          2315 SEP 18 ftM 8=35

                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF WYOMING



WILD EARTH GUARDIANS,
POWDER RIVER BASIN RESOURCE
COUNCIL, and SIERRA CLUB,

      Petitioners,

      vs.                                      Case No. 12-CV-85-ABJ


UNITED STATES FOREST SERVICE,
UNITED STATES FOREST SERVICE
CHIEF, in his official capacity also known
as Tom Tidwell, UNITED STATES FOREST
SERVICE ACTING REGION II FORESTER,
in her official capacity also known as
Maribeth Gustafson, UNITED STATES
FOREST SERVICE ACTING REGION II
DEPUTY FORESTER, in his official
capacity also known as Glenn
Casamassa,

      Respondent.


STATE OF WYOMING. BTU WESTERN
RESOURCES, INC., NATIONAL MINING
ASSOCIATION, WYOMING MINING
ASSOCIATION,

      Respondents-lntervenors.
      Case 2:12-cv-00085-ABJ Document 246 Filed 09/18/19 Page 2 of 6




WILDEARTH GUARDIANS and
SIERRA CLUB.

     Petitioners,

     V.



UNITED STATES BUREAU OF LAND                 Case No. 13-CV-42-ABJ
MANAGEMENT,

     Respondent.


STATE OF WYOMING.
BTU WESTERN RESOURCES, INC.,
NATIONAL MINING ASSOCIATION, and
WYOMING MINING ASSOCIATION,

     Respondents-lntervenors.


THE INSTITUTE FOR POLICY
INTEGRITY AT NEW YORK
UNIVERSITY SCHOOL OF LAW,

            Amicus Curiae.
         Case 2:12-cv-00085-ABJ Document 246 Filed 09/18/19 Page 3 of 6




POWDER RIVER BASIN RESOURCE
COUNCIL.

       Petitioner,

       V.



UNITED STATES BUREAU OF LAND                       Case No. 13-CV-90-ABJ
MANAGEMENT, a federal agency within
the United States Department of
Interior. SALLY JEWELL, in her official
capacity as United States Secretary of
the Interior.

       Respondents.

STATE OF WYOMING,
BTU WESTERN RESOURCES. INC.,
NATIONAL MINING ASSOCIATION, and
WYOMING MINING ASSOCIATION,

       Respondents-lntervenors.



 ORDER FOLLOWING STATUS CONFERENCE AND SETTING DEADLINES


       This matter came before the Court for a status conference on September 17,

2019. Counsel for plaintiffs, the federal defendants and intervenor parties appeared
and participated in the hearing by telephone conference call. The purpose of the

conference was to discuss and determine the future course of proceedings for the

above captioned matters.

        Counsel for the federal respondents believes that the matter has concluded,
        Case 2:12-cv-00085-ABJ Document 246 Filed 09/18/19 Page 4 of 6




that any remaining issues following remand are now moot and no longer justiciable,

and that final judgment should be entered in favor of the respondents and

intervenors. Petitioner Powder River Basin Resource Counsel has suggested that

it is in the interest of efficiency to allow petitioner to amend the petition to challenge

the decisions and actions undertaken in response to the Tenth Circuit's directive

which addresses a narrow issue. Petitioner argues that allowing amendment of the

petition presents little or no hardship to any of the parties in the case. However, in

the Court's view, it is not entirely clear whether the petitioner has actually decided

to seek leave to amend the petition or whether to pursue relief in a new action

challenging the agency's actions and decisions in response to the Tenth Circuit's

directives and after this Court's remand to the agency for further action.

       Following discussion with counsel, the Court finds that the petitioner must file

a motion asking for leave to amend the petition and that the respondents and

intervenors should have an opportunity to respond and present arguments why leave

to amend the petition should not be granted. Until the matter has been fully briefed,

the Court is not in a position to make any informed decisions in this regard.

       Additionally, the Court finds that the caption for the three consolidated cases

set out above should be amended to reflect that Case No. 13-CV-42-J is the only
        Case 2:12-cv-00085-ABJ Document 246 Filed 09/18/19 Page 5 of 6




case that remains at issue, as Case No. 12-GV-85-J and Case No. 13-CV-90-J were

not appealed to the Tenth Circuit and the appellate court's opinion remanding to this

Court was directed only to Case No. 13-CV-42-J.

      Accordingly, it is therefore

      ORDERED that the caption set out above shall be, and hereby is, amended

for all further proceedings to include only Case No. 13-CV-42-J. It is further

      ORDERED that, if the petitioner in Case No. 13-CV-042-J elects to proceed

further in this matter, any motion asking for leave to file an amended petition shall

be filed on or before October 17,2019. All respondents and intervenor parties shall

file their responses within 14 days following service of the petitioner's motion asking

to leave to file an amended petition. Petitioner may file a reply within 14 days after

service of the respondents' and intervenor parties' responses. The matter will be

decided on the parties' written submissions, unless the Court determines that further

argument or hearing will be helpful to the Court. If so, any argument or hearing will

be set by separate order at a later date. It is further
       Case 2:12-cv-00085-ABJ Document 246 Filed 09/18/19 Page 6 of 6




      ORDERED that if petitioner does not file a timely motion asking for leave to

file an amended petition, final judgment will be entered in Case No. 13-CV-42-J

without further notice or hearing.



      Dated this /J ^ay of September 2019.

                                ALAN B. JOHNSOM
                                UNiTED STATES DISTRICT JUDGE
